Kupferman, J., dissents in a memorandum as follows:
There is no question that this defendant has been taking advantage of members of the public in one way or another over a long period of time, and the action of this court in dismissing this indictment, in view of the factual presentation to the Justice in this bench trial, cannot be substantiated. At the very most, the conviction should be reduced to petit larceny (Penal Law, § 155.25) as permitted by CPL 470.15 (subd 2, par [a]). Applying the two-pronged test (People v Glover, 57 NY2d 61, 64; People v Green, 56 NY2d 427, 431) is not necessarily the answer. Here, there was a bench trial, and there was no objection to the result until the time of sentence. Theoretically, the court was being more generous to the defendant. Under the circumstances, there could be considered a waiver. (See People v Lewis, 84 AD2d 715; People v Reyes, 79 AD2d 621.) Even in the case of People v Addison (73 AD2d 790, 791) the court stated, “[t]hus, grand larceny.in the third degree is not necessarily a lesser included offense of robbery in the first degree, and on the facts in this case, it is not such lesser included offense.” (Italics added.) If this “not necessarily” is of significance, it takes on added significance in view of the determination of the Court of Appeals in People v Butler (57 NY2d 664, revg on dissenting mem of Justice Leonard H. Sandler 86 AD2d 811, 812.)